DETAILED ACTION
Response to Arguments
Rejections under 35 USC § 112 are withdrawn in light of amendment.
Rejections under 35 USC § 103 are withdrawn after further considerations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 5 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8,9 and 18 of U.S. Patent No. 10478863. Although the claims at issue are not identical, they are not patentably distinct from each other . The example comparison of claims is as following:
Claim 5 of current application
Patent  10478863
A method of sorting campnsing:

providing a product stream of individual objects of interest which are non-uniform agricultural products, and passing the product stream through an inspection station:

acquiring a multiplicity of synchronized image signals of the individual objects of interest. From hyperspectral_or multispectral image generating devices, each of the multiplicity of synchronized image signals having discreet signal features, and wherein the acquired multiplicity of synchronized image signals represent the individual agricultural products traveling in the product stream, and the individual agricultural product's characteristics, and aspects, which are deemed acceptable for further processing, and the individual agricultural product's characteristics, and aspects which include features that are invisible to traditional optical detection, and which are deemed providing an image model formed from a multiplicity of previously acquired synchronized image signals from individual agricultural products having acceptable characteristics and aspects, and fram. individual agricultural 

generating a multiplicity of fused image and sensor signals by combining the multiplicity of synchronized image signals by selective synchronization of an position, orientation, and an operational response of each of the hyperspectral or multispectral image generating devices to generate a spatial resolution of each of the individual agricultural products travelling in the product stream, and to further align the discrete signal features of such of the multiplicity of synchronized image signals:

providing. controller that implements plural control functions:

providing a first control function to predict the presence of acceptable, and unacceptable characteristics in the individual agricultural products in the product stream | by applying the image model to the multiplicity of fused image and sensor signals, to facilitate formation of an object presence image signal, and to facilitate formation of a defect Image signal:

providing a second control function to identity individual objects of interest travelling in the product stream as being an acceptable agricultural product, or ag being an unacceptable agricultural product, by identifying one or more of 8 group of pixels in gash of the object presences image signals and defect image signals which identify objects al interest or defects: determining a spatial orientation and location of the identified Individual objects of interest travelling in the product stream by applying @ prior source of knowledge of acceptable agricultural product characteristics and aspects and unacceptable agricultural product characteristics and aspects, to the object presence image signals and to the defect Image signals:

detecting defects within the unacceptable individual objects of interest in the product 

updating the Image model with additional and subsequently acquired object presence image signals and defect mage signals:

identifying the position and location of the unacceptable individual objects of interest in the product stream, and

providing a third control function which renders operational an ejector and wherein the third control function is coupled in signal receiving relation relative to an unacceptable agricultural product defect signal which is generated by the second control function, and which further renders the selector operational to remove unacceptable agricultural products from the product stream:

and wherein the step of determining the spatial orientation and location of the respective objects of interest further comprises developing a prior source of knowledge of object aspects which is applied to object images. and which are formed of the object presence and defect signals, and wherein the step of detecting defects within unacceptable agricultural products further comprises developing a prior source of knowledge of defect aspects. relative to object aspects in a multiplicity of object images formed of the object presence. and defect image signals:

and wherein the second control function identifies individual objects of interest and defects in the object presence and defect image signals, and determines the spatial orientation of the identified objects of interest and defects travelling in the product stream, and identifies the defect in the defect image signal, and identifies the location of the defect in the defect image signal: and generates an unacceptable agricultural product image signal:

and wherein, the generation of the spatial resolution of each of the individual agricultural products in the product stream further includes the step of aligning the discrete signal features of each of the multiplicity of synchronized image signals along a major axis of each of the individual agricultural products so that end portions of each of the individual agricultural products are | identifiable;

and wherein the step of identifying one or more of a group of pixels in each of the individual image signals further includes the step of identifying a location of the one or more group of pixels as occurring at one of the end portions of the individual agricultural products, or not at one of the end portions of the individual agricultural products; and

when the identified one or more of the group of pixels is identified as occurring at a designated position along the major axis of the individual agricultural product, the product is identified as unacceptable and is removed from the product stream by the ejector; and

when the one or more of a group of pixels is identified as not occurring at a designated position along the major axis of the individual agricultural product, the individual agricultural product is identified as acceptable.


providing a product stream of individual objects of interest which are non-uniform agricultural products, and passing the product stream through an inspection station;

acquiring a multiplicity of synchronized image signals of the individual objects of interest from a plurality of hyperspectral or multispectral image generating devices, each of the multiplicity of synchronized image signals having discreet signal features, and wherein the acquired multiplicity of synchronized image signals represent the individual agricultural products traveling in the product stream, and the individual agricultural product's characteristics, and aspects, which are deemed acceptable for further processing, and characteristics, and aspects, which are deemed unacceptable, for further processing;
providing an image model formed from a multiplicity of previously acquired synchronized image signals from individual agricultural products having acceptable characteristics and aspects, and from individual agricultural products having unacceptable characteristics and aspects;

generating a multiplicity of fused image and sensor signals by combining the multiplicity of synchronized image signals by a selective synchronization of the plurality of image generating devices, and by utilizing a known position, orientation, and an operational response of each of the plurality of image generating devices to generate an accurate spatial resolution of each of the individual agricultural products travelling in the product stream, and to further align the discrete signal features of each of the multiplicity of synchronized image signals;

providing a first controller to predict the presence of acceptable, and unacceptable characteristics in the individual agricultural products in the product stream by applying the image model to the multiplicity of fused image and sensor signals, to facilitate formation of an object presence image signal, and to facilitate the formation of a defect image signal;

providing a second controller to identify individual objects of interest travelling in the product stream as being an acceptable agricultural product, or as being an unacceptable agricultural product, by identifying one or more of a group of pixels in each of the object presence image signals and defect image signals which identify objects of interest or defects;
determining a spatial orientation and location of the identified individual objects of interest travelling in the product stream by applying a prior source of knowledge of acceptable agricultural product aspects and unacceptable agricultural product aspects, to the object presence image signals and to the defect image signals;
detecting unacceptable individual objects of interest in the product stream by applying a prior source of knowledge of unacceptable agricultural product aspects relative to object aspects to a multiplicity of object images formed of the object presence image signals and the defect image signals;


identifying the position and location of the unacceptable individual objects of interest in the product stream; and

providing a third controller which is controllably coupled with, and renders operational an ejector, and wherein the third controller is coupled in signal receiving relation relative to an unacceptable agricultural product defect signal which is generated by the second controller, and which further renders the ejector operational to remove unacceptable agricultural products from the product stream.





Claim 8. A method as claimed in claim 1, and wherein the prior source of knowledge of the object aspects which is applied to the multiplicity of object images, and which is used to determine the spatial orientation of the identified objects of interest is formed by a methodology which comprises a step of conducting an object shape analysis; and conducting an object aspect measurement.

Claim 9. A method as claimed in claim 1, and wherein the prior source of knowledge of the defect aspects, and which is applied to the multiplicity of object images, is formed by the methodology which comprises a step of qualifying unacceptable pixel groups found in the object images, with object regions identified in the object aspects.











Claim 18. A method as claimed in claim 1 and wherein, the generation of an accurate spatial resolution of each of the individual agricultural products in the product stream further includes the step of aligning the discrete signal features of each of the multiplicity of synchronized image signals along a major axis of each of the individual agricultural products so that end portions of each of the individual agricultural products are identifiable;
and wherein the step of identifying one or more of a group of pixels in each of the individual image signals further includes the step of identifying a location of the one or more group of pixels as occurring at one of the end portions of the individual agricultural products, or not at one of the end portions of the individual agricultural products; and
when the identified one or more of the group of pixels is identified as occurring at a designated position along the major axis of the individual agricultural product, the product is identified as unacceptable and is removed from the product stream by the ejector, and when the one or more of a group of pixels is identified as not occurring at a designated position along the major axis of the individual agricultural product, the individual agricultural product is identified as acceptable.


Claims 1 and 11 are also rejected following similar comparison as shown above.

Allowable Subject Matter
Claim 1, 5, and 11 would be allowable if a terminal disclaimer is filed to overcome double patenting rejection.
Claim  2-4, 6-10, 12-26 are objected to as being dependent upon a rejected base claim.

	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661